DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5-6, 9-12, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (US 2005/0093645) in view of Applicant’s admitted prior art (AAPA) (see [0006] of the present application specification).
Watanabe (e.g. Figs. 11A, 11B) teaches a device including: a tunable matching network (e.g. see [0136] and [0138]); the matching network can be integrated on a single substrate 
However, Watanabe does not appear to explicitly teach that the generically described integrated common substrate is a die, or that at least one of the paths comprises a tunable element/network (Claims 1, 2, 10, 11, 16, 17), or that the wireless device is a handset (Claim 6), or that the matching network is configured to provide tunable matching in one path and fixed matching in the other path (Claim 9).
	The applicant’s admitted prior art (AAPA), provides the general teaching that integrated substrates and integrated semiconductor die are known alternative substrate means (e.g. see present application [0006]). 
	Watanabe also teaches that it is known to use varactor diodes to provide the capacitance element in a variable form for tunability (e.g. see [0012]).
	It would have been considered obvious to one of ordinary skill in the art to have modified the Watanabe generically described single integrated substrate to have been an integrated die such as taught by AAPA, because integrated substrates and integrated semiconductor die are art-recognized functionally equivalent integrated substrate means for 
Additionally it would have been obvious to one of ordinary skill in the art to have the generic wireless device of Watanabe be a handset such as a cell phone, because a cell phone is a well-known specific wireless radio frequency device for the generic wireless device of Watanabe that would benefit from Watanabe filtering and impedance matching to maximize signal output performance.

Allowable Subject Matter
Claims 3-4, 7-8, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843